FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30061

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00260-MJP

  v.
                                                 MEMORANDUM *
MONROE JAMES EZELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Monroe James Ezell appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ezell contends that the district court erred by lengthening his sentence based

on his need for rehabilitation. Because Ezell failed to raise this objection at

sentencing, we review for plain error. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010). The court did not plainly err because the

record reflects that it did not lengthen the sentence based on Ezell’s rehabilitative

needs. See Tapia v. United States, 131 S. Ct. 2382, 2392 (2011) (“A court

commits no error by discussing the opportunities for rehabilitation within prison or

the benefits of specific treatment or training programs.”).

      AFFIRMED.




                                           2                                      12-30061